ORDER
The Disciplinary Review Board on December 19, 1996, having filed a report with the Court concluding that GARY LESSER of BUDD LAKE, who was admitted to the bar of this State in 1969 and who has been suspended from the practice of law since October 27, 1993, should not receive additional discipline for the misconduct that is the subject of DRB 96-241, which includes gross neglect, in violation of RPC 1.1, lack of diligence and promptness, in violation of RPC 1.3, failure to communicate, in violation of RPC 1.4, and conduct involving dishonesty, fraud, deceit or misrepresentation, in violation of RPC 8.4(c), which *593misconduct is similar to and occurred during the same period of time as the misconduct that led to respondent’s one-year suspension from the practice of law effective May 20, 1996, and good cause appearing;
It is ORDERED that no additional discipline of respondent be imposed for the misconduct that is the subject of DRB 96-241; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that in addition to the conditions imposed by the prior Orders of this Court, on restoration to practice, respondent shall not engage in the practice of law as a sole practitioner; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.